PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/850,794
Filing Date: 21 Dec 2017
Appellant(s): Meier, Ian, Robert



__________________
James L. Katz (42,711)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 30, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 22, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

IV. Argument
a.  Claims 1-7 and 9-30 stand rejected under 35 U.S.C. §102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2015/0288701 A1 (“Brand”).
i)   Claims 1-7 and 9-30

A.  Appellant argues on Pages 7-8, Lines 1-3 of Appeal Remarks: “   ...   Brand fails to teach or suggest receiving, by an inviting device or by a service from an inviting device, a request which neither identifies the invited device or the user thereof    ...   “.

    The Examiner respectfully disagrees. Brand discloses processing a received request in order to provide invitations links (i.e. via the generation of an invite code).  Brand discloses that the generation of the invitation code utilizes a random number (i.e. via random number generator) and can also utilize a resource identifier (i.e. 
    Brand discloses the usage of a resource identifier in the generation of an invite code.  Brand discloses that a resource is an object accessed by the device or the user. The resource is not associated or not identified utilizing the identification information for the device or the user.  Brand discloses the invite code generated utilizing a random number generator, which makes the invite code unique. (see Brand paragraph [0025], lines 4-7: creating invitation link containing a secret invitation code (invite code); storing secret invitation code; paragraph [0029], lines 1-6: invitation code generated by a random number generator or a symbol generator generating a pre-designated string of random numbers; paragraph [0039], lines 1-7: access to a protected resource enabled through an invitation link, recipient utilizing the invitation link accesses a protected resource via a user device such as a personal computer, laptop computer, a tablet computer, smartphone, etc.; (invitation does not specify any particular or specific recipient (i.e. or receiving device); resource identifier used to generate invite code designates a particular resource 

B.  Appellant argues on Page 8, Lines 3-4 of Appeal Remarks: “   ...   nor does Brand teach providing the invitation code to the inviting (not invited) device so that it may be provided by the inviting device to the invited device,   ...   “

    The Examiner respectfully disagrees.  Brand discloses providing the generated invitation link (i.e. transmission of invite code) from the inviting device to the invited device. (see Brand paragraph [0008], lines 7-8: invitation link sent to the at least one invitee through a primary communication channel; paragraph [0025], lines 7-8: sending message containing the invitation link)

C.  Appellant argues on Page 8, Lines 5-6 of Appeal Remarks: “   ...   the Examiner appears to completely ignore this argument and continues to focus on Brand’s generation of an invite code.”. 

    The Examiner respectfully disagrees.  Examiner is not ignoring Appellant’s arguments.  There is no disclosure within the claimed invention requiring the inviting device to have no knowledge of the invited device or other computing devices. The claimed invention requires the generation of an invite code (i.e. invitation link) that is generated without utilizing the identification information of the invited device or the user.  Brand discloses an invite code generated without utilizing the identification information of the inviting device or the user. (see Brand paragraph [0026], lines 4-10: request to provide invitation links to a particular protected resource; paragraph 
    Brand discloses the usage of a resource identifier in the generation of an invite code.  Brand discloses that the resource is an object accessed by a device or a user. The resource is not associated or not identified utilizing the identification for a device or a user.  Brand discloses the invite code generated by a random number generator, which makes the invite code unique as stated above. Brand discloses providing the generated invitation link (invite code) from the inviting device to the invited device. (see Brand paragraph [0025], lines 4-7: creating invitation link containing a secret invitation code (invite code); storing secret invitation code; paragraph [0029], lines 1-6: invitation code generated by a random number or a symbol generator generating a pre-designated string of random numbers; paragraph [0028], lines 4-6: hexadecimal digit random code is unique to each invitation code (invite code)) 
    And, Brand discloses the receipt of a request for the generation of an invitation link (i.e. including a source address and a destination address within the sequence of network packets comprising the communication, as is well known in the art). The response associated with the request can be returned to the source address indicated within the sequence of network packets. 

D.  Appellant argues on Page 8, Lines 13-15 of Appeal Remarks: “   ...   “An invite code may be generated in response to a request to enable another device to have access to the service account without identifying the other device.”. 

    The Examiner respectfully disagrees. Brand discloses the usage of a resource identifier in the generation of an invite code.  Brand discloses the resource is an object accessed by a device or a user. The resource is not associated or not identified utilizing the identification for a device or a user.  Brand discloses the invite code generated by a random number generator, which makes the invite code unique as stated above.  
    And, Brand discloses providing the generated invitation link (invite code) from the inviting device to the invited device. (see Brand paragraph [0008], lines 7-8: invitation link sent to the at least one invitee through a primary communication channel; paragraph [0025], lines 7-8: sending message containing the invitation link; paragraph [0025], lines 4-7: creating invitation link containing a secret invitation code (invite code); storing secret invitation code; paragraph [0029], lines 1-6: invitation code generated by a random number or a symbol generator generating a pre-designated string of random numbers)   

E.  Appellant argues on Page 8, Lines 27-31 of Appeal Remarks: “   ...   a particular device may be provided, or otherwise assigned, to whichever user is designated as a foreman during a particular period, such as a work shift. In one implementation, the device may be affixed to a machine, station, or vehicle for use by whichever user is assigned to that machine, station, or vehicle.”. 

    The Examiner respectfully disagrees. Brand discloses the usage of a resource identifier in the generation of an invite code.  Brand discloses that the resource is an 
    Brand discloses the invite code generated by a random number generator, which makes the invite code unique as stated above.  And, Brand discloses providing the generated invitation link (invite code) from the inviting device to the invited device. (see Brand paragraph [0008], lines 7-8: invitation link sent to the at least one invitee through a primary communication channel; paragraph [0025], lines 7-8: sending message containing the invitation link; paragraph [0025], lines 4-7: creating invitation link containing a secret invitation code (invite code); storing secret invitation code; paragraph [0029], lines 1-6: invitation code generated by a random number or a symbol generator generating a pre-designated string of random numbers)   

F.  Appellant argues on Page 9, Lines 21-22 of Appeal Remarks: “   ...   Appellant’s claimed “request” does NOT identify the invitee or the invitee’s device.”. 

    The Examiner respectfully disagrees.  Brand discloses the usage of a random number (unique number) and a resource identifier in the generation of an invite code.  Brand discloses the resource is an object accessed by a device or a user. The resource is not associated or not identified utilizing the identification information for the device or the user.  Brand discloses the invite code generated by a random 

G.  Appellant argues on Page 11, Lines 10-11 of Appeal Remarks: “   ...   However, the nature of invitation codes is not relevant. What is relevant is what prompts those codes to be generated and to whom they are sent.”. 

    The Examiner respectfully disagrees.  There is no disclosure within the claimed invention requiring the inviting device to have no knowledge of the invited device. The claimed invention requires the generation of an invite code that is generated without utilizing the identification information of the device or the user of the inviting network node.  Brand discloses an invite code generated without utilizing the identification information of the inviting device or the user as stated above. 
    Brand discloses the receipt of a request for the generation of an invitation link (i.e. including a source address and a destination address within the sequence of network packets comprising the communication, as is well known in the art). The response associated with the request can be returned to the source address indicated within the sequence of network packets.
    Brand discloses the usage of a resource identifier in the generation of an invite code.  Brand discloses that the resource is an object accessed by a device or a user. The resource is not associated or not identified utilizing the identification information for the device or the user.  Brand discloses the invite code generated by a random number generator, which makes the invite code unique as stated above. (see Brand paragraph [0025], lines 4-7: creating invitation link containing a secret invitation code (invite code); storing secret invitation code; paragraph [0029], lines 1-

H.  Appellant argues on Page 11, Lines 12-13 of Appeal Remarks: “   ...   In the system taught by Brand these codes are NOT generated responsive to a request that does not identify the invitee or the invitee’s device as required by Appellant’s claims.”

    The Examiner respectfully disagrees.  Brand discloses processing a received request in order to provide invitations links (i.e. generation of an invite code).  Brand discloses that the generation of the invitation code utilizing a random number (via a random number generator) and can also utilize a particular resource identifier. (see Brand paragraph [0026], lines 4-10: request to provide invitation links to a protected resource (particular resource); paragraph [0010], lines 1-9: generate an invitation code; encoding the invitation code and the protected resource identifier within the invitation link; paragraph [0029], lines 1-6: invitation code generated by a random number or a symbol generator generating a pre-designated string of random numbers; paragraph [0028], lines 4-6: hexadecimal digit random code is unique to each invitation code (invite code))  
    Brand discloses the usage of a resource identifier in the generation of an invite code.  Brand discloses that the resource is an object accessed by a device or a user. The resource is not associated with or not identified utilizing the identification information for the device or the user.  Brand discloses the invite code generated by 

I.   Appellant argues on Page 12, Lines 6-8 of Appeal Remarks: “   ...   It follows then that the system of Brand must know of an invitee/device-unique secondary communications channel in order to be able to send the verification challenge to the invitee only.”. 

    The Examiner respectfully disagrees.  There is no disclosure within the claimed invention requiring the inviting device to have no knowledge of the invited device. The claimed invention requires the generation of an invite code that is generated without utilizing the identification information of the device or the user of the inviting network node.  Brand discloses an invite code generated without utilizing the identification information of the inviting device or the user.
    And, Brand discloses that a verification challenge may be sent to inviting device (not required).  (see Brand paragraph [0054], lines 7-9: recipient may attempt to pass a verification challenge (i.e. not required); paragraph [0044], lines 5-6: a trusted device will only require a challenge once per designated period of time (i.e. 

J.  Appellant argues on Page 13, Lines 16-20 of Appeal Remarks: “   ...   Brand neither teaches nor suggests “receiving, by a processor of the inviting device, a request to enable another device to have access to the service account, the request not identifying the other device or a user thereof and initiating an invite action by the processor of the inviting device in response to receipt of the request ... providing the invite code from the inviting device to the invited device”.”

    The Examiner respectfully disagrees. Brand discloses processing a received request in order to provide invitations links (i.e. via the generation of an invite code).  (see Brand paragraph [0026], lines 4-10: request to provide invitation links to a protected resource (particular resource); paragraph [0010], lines 1-9: generate an invitation code; encoding the invitation code and the protected resource identifier within the invitation link; paragraph [0039], lines 1-7: access to a protected resource enabled through an invitation link, recipient utilizing the invitation link accesses a protected resource via a user device such as a personal computer, laptop computer, a tablet computer, smartphone, etc.; (invitation does not specify any particular or specific recipient (i.e. or receiving device); resource identifier used to generate invite code designates a particular resource which is accessed by a device or user; resource is not the device or the user and does not identify the device or the user))  
    Brand discloses that the generation of the invitation code utilizes a random number (i.e. random number generator) and can also utilize a resource identifier (i.e. identifies a particular resource). Brand discloses the invite code generated by a 
    And, Brand discloses providing the generated invitation link (i.e. transmission of invite code) from the inviting device to the invited device. (see Brand paragraph [0008], lines 7-8: invitation link sent to the at least one invitee through a primary communication channel; paragraph [0025], lines 7-8: sending message containing the invitation link)

K.  Appellant argues on Page 14, Lines 5-6 of Appeal Remarks: “   ...   For at least these reasons, Brand neither anticipates, nor renders obvious, claims 1, 13, 15, 17, 25, 27, and 29 or the claims which depend therefrom.”. 

    The Examiner respectfully disagrees.  Independent claims 13, 15, 17, 25, 27 and 29 have similar limitations as independent claim 1.  Responses to arguments against independent claim 1 also answer arguments against independent claims 13, 15, 17, 25, 27 and 29. 
    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.  

b. Claim 8 stands rejected under 35 U.S.C. § 103 as being unpatentable over Brand in view of U.S. Patent Application Publication No. 2009/0215476 A1 (“Tysowski”).
i)   Claims 1-21

L.  Appellant argues on Page 14, Lines 16-18 of Appeal Remarks: “   ...   Appellant submits that this claim is neither anticipated, nor rendered obvious by Brand or Tysowski, alone or in combination, as both of these references fail to teach or suggest each and every element of these claims.”. 

    The Examiner respectfully disagrees.  Tysowski is not used to disclose the indicated claim limitation(s).  The current Office Action indicates the claim limitation(s) Tysowski is used to reject. 

M.  Appellant argues on Page 15, Lines 16-18 of Appeal Remarks: “   ...   Appellant submits that claim , which depends from claim 1, should be allowable for the same reasons as set forth above for the independent claims.”. 

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.   


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

Conferees:
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436           

                                                                                                                                                                                             /SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.